COXE, District Judge.
The earlier patent, No. 277,161, relates to a new process of making the bodies of hammocks. Prior to the invention this had been done by weaving the thread in both directions between the supporting frames. The operator, provided with a shuttle on which the thread was wound, began at one end of the selvage and interlooped this thread with the thread attached to the selvage until she reached the opposite end of the frame when she repeated the same interlacing process back again, and so on from one end of the frame to the other, until the hammock body was completed. This operation took considerable time. It is estimated that an hour and twenty minutes was consumed in weaving one hammock body. The inventor reduced the *773operator’s manipulation about 50 per cent, by laying a strand straight across from frame to frame and weaving that strand into the hammock body. Instead of weaving each time she crosses from frame to frame, as in the old method, the operator now weaves every other time only. The work of the shuttle is thus reduced from two i rips to one. That this saves time is manifest. Precisely how much time is saved is not established. The test made by the complainant’s expert is not a demonstration. If he be right in Ms estimates, the invention increases the production threefold. The defenses are lack of utility, novelty and invention and noninfringement.
As to the first of these defenses it is only necessary to suggest that a process which is used by both parties in preference to any other —a process which saves time and money — can hardly be said to be useless. Regarding the other defenses, it is well to start with the undisputed proposition that Rood was the first to use this process in hammock making. Indeed, so far as this record shows to the contrary, he was the first to use the process for any purpose. The exhibits which are proved do not anticipate and the exhibit which comes nearest to an anticipation is not proved. The extract from the “Handbook of Point Lace” cannot be considered. The book from which it was taken is not in evidence, and it is said that it does not give the date of publication. The only evidence regarding it is a certificate from the commissioner of patents that the extract is a true copy from the bound volume in the library of the patent office and that “said publication was received in the library June 9, 1882.” Assuming that the commissioner can certify the contents of the books in his library it is very clear that the date of publication cannot be established in this-way. The extract describing the Touché process must, for this reason, he laid out of the case. The other exhibits do not touch the process claim. It is apparent, therefore, that there is nothing, so far as the prior art is concerned, which in any way affects the claim in question. Furthermore, there is no reason why the limitations of the product claim should be imported into the process claim.
Rood, being the first in this particular branch of industry, is entitled to. a liberal construction,- — a construction which will enable Mm to hold the fruits of Ms invention. So to cons ame the claim that an infringer is able to take the only valuable feature of the invention, is to do injustice to the inventor. There is no- doubt that the claim — in the light of the severe criticism to which it has been subjected — might have employed more perspicuous language. It is, however, no easy task to describe the method of the patent in lan-ga» go which is perfectly clear. The subject-matter is intricate and complicated. It is figuratively as well as literally a mass of network. If anyone doubts the truth of these observations let Mm attempt, with nothing but the hammock body and the drawings before him, to describe and claim the patented method. It is possible that the court, should it set to work deliberately to destroy the patent, could arrive at a construction which would accomplish this result; but this should not be done in any ease, — certainly not in the case at bar.
*774It is thought that no skilled hammock maker, reading the claim in connection with the description, can fail to understand the process des'cribed. He would see at a glance that the new departure— the root idea of the new method — consists in the introduction of the straight strand with its consequent saving of time and money. That the defendant adopts this feature is conceded; hut it is argued that it does not use the process in the precise way described by the inventor. It has boldly and unhesitatingly appropriated Rood’s method, but it is said that it was one adopted by him after the date of the patent and, therefore, not covered by it. It appears that almost from its inception the inventor was endeavoring to improve his process; that improvements were made in 1884, and again in 1889, when the improved method was adopted which is now practiced by both complainant and defendant. It is not necessary to describe this mefhod. The changes do not go to the essence of the invention. It is a more convenient way of practicing it and produces a hammock body having a more symmetrical appearance, but the essence of the invention is in this method precisely as in the method described in the patent. The defendant, having appropriated this method, is not exculpated because it has used it in connection with improvements subsequently adopted by the inventor. Sewing-Machine Co. v. Lancaster, 129 U. S. 263, 9 Sup. Ct. 299; Proctor v. Bennis, 36 Ch. Div. 740; Cantrell v. Wallick, 117 U. S. 689, 6 Sup. Ct. 970; Machine Co. v. Murphy, 97 U. S. 120, 125; Winans v. Denmead, 15 How. 330; Blanchard v. Reeves, 1 Fish. Pat. Cas. 103, Fed. Cas. No. 1,515.
The patent Ho. 296,460 relates to a new method of making the ends of hammocks — attaching the converging strands to the completed hammock body. Previous to the inventions this had been done by winding the end cord around a shuttle and carrying the cord by means of the shuttle through a loop of the hammock body, thence around a pin fixed at the desired distance from the hammock body, back again through another loop and so on, back and forth through a loop and around the pin, until all the loops had thus been taken up. The patentee dispenses with this tiresome and expensive process. He draws the end of a cord, which he takes from a large reel, through all the end loops of the hammock body and irom thence to a fixed pin to which the cord is tied. He then draws the cord from between the loops and lays it over two fixed pins and so on until the cord has been so drawn from between each of the loops; the reel permitting the cord to run easily through the loops. When all the loops have been thus connected the cord is cut, the other end is released from the pin, the two ends are united, and the strands between the pins are wound and formed into an end loop ready for use. There is evidence that this method is simpler and more rapid than the old one; that by it an inexperienced operator can make four or five times as many hammocks as an experienced operator can make by the old method. It saves time and money. Hothing like it was ever done before. The defenses are lack of invention and anticipation. Infringement is not denied.
The contention that the patent is anticipated is based upon the *775alleged prior use of Louis Heinze. It is unnecessary to discuss this testimony. Suffice it to say that the only proposition which it establishes beyond a reasonable doubt is that it is absolutely untrustworthy. It is so full of contradictions, inaccuracies and ter-giversations; so permeated with venality; so honeycombed with falsehood, — to use no harsher term, — that the court cannot for a moment think of basing any finding thereon injurious to the patent. This defense has been so often and so lately considered by this court that it is unnecessary to dwell upon the rules -which require the court to disregard it now. Simmons v. Oil Co., 62 Fed. 928; Oval Wood Dish Co. v. Sandy Creek Wood Manuf'g Co., 60 Fed. 285; Sessions v. Gould, Id. 753; Carter v. Wollschlaeger, 53 Fed. 573; Mack v. Manufacturing Co., 52 Fed. 819; Electrical Accumulator Co. v. Julien Electric Co., 38 Fed. 117, 127; Thayer v. Hart, 20 Fed. 693.
Does the patent disclose invention? The process is a simple but ingenious one which would not have occurred to the skilled hammock maker even if he had before him all the nets, glove fasteners, ship’s tackle, bed bottoms and lawyers’ bags of the prior art. He would have continued to use the old shuttle in the old way. True, the patentee “struck” the process at once. But nothing unfavorable to him can be predicated of this fact. Indeed, the contrary is true. Many of the great inventions have come like a Hash. The conception has been instantaneous, although the embodiment may have taken more or less time according to the character of the invention. Such ideas, involving an entire change of methods, whether they come quickly or slowly, always come to inventors. They never come to mere mechanics. The invention is not a great one, but it would be a step backward for the court to hold that the ingenious process which has doue so much to advance the ar* of hammock making only involves mechanical skill.
It follows that the complainant is entitled to the usual decree.